Opinion issued January 19, 2016




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-16-00016-CV
                           ———————————
    IN RE JACOBS FIELD SERVICES NORTH AMERICA, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Jacobs Field Services North America, Inc., has filed a petition for

writ of mandamus, challenging the trial court’s orders of November 19, 2015 and

January 1, 2016, which compelled relator to produce corporate representatives for

deposition.1 Relator also filed an emergency motion for stay. The real party in

interest, Akzo Nobel Polymer Chemicals LLC, filed a response to the petition.


1
      The underlying proceeding is Akzo Nobel Polymer Chemicals LLC v. Jacobs Field
      Services North America, Inc. and Ace American Insurance Co., cause number
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).

We further deny relator’s emergency motion for stay.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Brown and Huddle.




      2014-32044, in the 190th Judicial District Court of Harris County, Texas, the
      Honorable Patricia J. Kerrigan presiding.

                                        2